Order, Supreme Court, Bronx County (Norma Ruiz, J.), entered March 30, 2011, which denied defendants’ motion, pursuant to CPLR 510 (3), for a change of venue from Bronx County to Orange County, unanimously affirmed, without costs.
A motion pursuant to CPLR 510 (3) should be made “within a reasonable time after commencement of the action” (CPLR 511 [a]) Defendants’ motion, made more than two years after the commencement of the action, was untimely (see Mena v *533Four Wheels Co., 272 AD2d 223 [2000]; Herrera v St. Luke’s/Roosevelt Hosp. Ctr., 224 AD2d 323 [1996]), and, in any event, was properly denied. Concur — Mazzarelli, J.P., Catterson, Moskowitz, Richter and Manzanet-Daniels, JJ.